UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: July 1, 2010 - June 30, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Item 1: Proxy Voting Record Fund Name: The New Economy Fund Reporting Period:July 01, 2010 - June 30, 2011 AAC Acoustic Technologies Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G2953L109 05/21/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Richard MOK Joe Kuen Mgmt For For For 6 Elect Ingrid WU Chunyuan Mgmt For For For 7 Elect KOH Boon Hwee Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against 13 Change in Company Name Mgmt For For For Aberdeen Asset Management plc Ticker Security ID: Meeting Date Meeting Status ADN CINS G00434111 01/20/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Elect Roger Cornick Mgmt For For For 5 Elect Anita Frew Mgmt For For For 6 Elect Gerhard Fusenig Mgmt For For For 7 Elect Martin Gilbert Mgmt For For For 8 Elect Andrew Laing Mgmt For For For 9 Elect Kenichi Miyanaga Mgmt For For For 10 Elect Bill Rattray Mgmt For For For 11 Elect Sir Malcolm Rifkind Mgmt For For For 12 Elect Simon Troughton Mgmt For For For 13 Elect Giles Weaver Mgmt For For For 14 Elect Jim Pettigrew Mgmt For For For 15 Directors' Remuneration Report Mgmt For For For 16 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 17 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Non-Voting Agenda Item N/A N/A N/A N/A 21 Authorisation of Political Donations Mgmt For For For 22 Non-Voting Agenda Item N/A N/A N/A N/A Accenture PLC Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1151C101 02/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Charles Giancarlo Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect Blythe McGarvie Mgmt For For For 5 Elect Mark Moody-Stuart Mgmt For For For 6 Elect PierreNanterme Mgmt For For For 7 Ratification of Auditor and Authority to Set Fees Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 10 Authorization to Hold the 2012 Annual Meeting Outside of Ireland Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set Price of Reissued Treasury Shares Mgmt For For For Acxiom Corporation Ticker Security ID: Meeting Date Meeting Status ACXM CUSIP 005125109 08/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jerry Gramaglia Mgmt For For For 2 Elect Clark Kokich Mgmt For For For 3 Elect Kevin Twomey Mgmt For For For 4 2010 Executive Cash Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos II Mgmt For For For 3 Elect Paul Amos II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger III Mgmt For For For 6 Elect Elizabeth Hudson Mgmt For For For 7 Elect Douglas Johnson Mgmt For For For 8 Elect Robert Johnson Mgmt For For For 9 Elect Charles Knapp Mgmt For For For 10 Elect E. Stephen Purdom Mgmt For For For 11 Elect Barbara Rimer Mgmt For For For 12 Elect Marvin Schuster Mgmt For For For 13 Elect David Thompson Mgmt For For For 14 Elect Robert Wright Mgmt For For For 15 Elect Takuro Yoshida Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 18 Ratification of Auditor Mgmt For For For AIA Group Limited Ticker Security ID: Meeting Date Meeting Status CINS Y002A1105 05/26/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Edmund TSE Sze Wing Mgmt For For For 5 Elect Mark Tucker Mgmt For For For 6 Appointment of Auditor and Authority to Set Fees Mgmt For For For 7 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Repurchased Shares Mgmt For Against Against 10 Authority to Issue Shares under the Restricted Share Unit Scheme Mgmt For Against Against Air Asia Berhad Ticker Security ID: Meeting Date Meeting Status AIRASIA CINS Y0029V101 06/20/2011 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect Abdul Aziz bin Abu Bakar Mgmt For For For 5 Elect Mohd Omar bin Mustapha Mgmt For For For 6 Elect Sonny LEONG Khee Seong Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against Alexion Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status ALXN CUSIP 015351109 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Bell Mgmt For For For Elect Max Link Mgmt For For For Elect William Keller Mgmt For For For Elect Joseph Madri Mgmt For For For Elect Larry Mathis Mgmt For For For Elect R. Douglas Norby Mgmt For For For Elect Alvin Parven Mgmt For For For Elect Andreas Rummelt Mgmt For For For Elect Ann Veneman Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Allergan, Inc. Ticker Security ID: Meeting Date Meeting Status AGN CUSIP 018490102 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Deborah Dunsire Mgmt For For For 2 Elect Trevor Jones Mgmt For For For 3 Elect Louis Lavigne, Jr. Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 2011 Executive Bonus Plan Mgmt For For For 8 2011 Incentive Award Plan Mgmt For Against Against 9 Repeal of Classified Board Mgmt For For For Amazon.com, Inc. Ticker Security ID: Meeting Date Meeting Status AMZN CUSIP 023135106 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Bezos Mgmt For For For 2 Elect Tom Alberg Mgmt For For For 3 Elect John Seely Brown Mgmt For For For 4 Elect William Gordon Mgmt For For For 5 Elect Alain Monie Mgmt For For For 6 Elect Jonathan Rubinstein Mgmt For For For 7 Elect Thomas Ryder Mgmt For For For 8 Elect Patricia Stonesifer Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 12 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 13 Shareholder Proposal Regarding Report on Climate Change ShrHoldr Against Against For AMEC plc Ticker Security ID: Meeting Date Meeting Status AMEC CINS G02604117 05/05/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Approval of Remuneration Policy Mgmt For For For 5 Elect Neil Carson Mgmt For For For 6 Elect Colin Day Mgmt For For For 7 Elect Samir Brikho Mgmt For For For 8 Elect Tim Faithfull Mgmt For For For 9 Elect Ian McHoul Mgmt For For For 10 Elect Neil Bruce Mgmt For For For 11 Elect Simon Thompson Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Set Auditor's Fees Mgmt For For For 14 Amendment to the Performance Share Plan Mgmt For For For 15 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For America Movil SAB de CV Ticker Security ID: Meeting Date Meeting Status AMX CUSIP 02364W105 04/27/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Series L) Mgmt For For For 2 Election of Meeting Delegates Mgmt For For For American Medical Systems Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status AMMD CUSIP 02744M108 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Emmitt Mgmt For For For Elect Christopher Porter Mgmt For For For Elect D. Verne Sharma Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For AMGEN Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Vance Coffman Mgmt For For For 5 Elect Rebecca Henderson Mgmt For For For 6 Elect Frank Herringer Mgmt For For For 7 Elect Gilbert Omenn Mgmt For For For 8 Elect Judith Pelham Mgmt For For For 9 Elect J. Paul Reason Mgmt For For For 10 Elect Leonard Schaeffer Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Amil Participacoes SA Ticker Security ID: Meeting Date Meeting Status AMIL3 CINS P0R997100 04/28/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors Mgmt For For For 7 Remuneration Policy Mgmt For For For AMIL PARTICIPACOES SA Ticker Security ID: Meeting Date Meeting Status AMIL3 CINS P0R997100 09/16/2010 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Cancellation of Shares Mgmt For TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Amendments to Articles Mgmt For TNA N/A 6 Amendments to Articles Mgmt For TNA N/A 7 Amendments to Articles Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Consolidated Version of Articles Mgmt For TNA N/A AMR Corporation Ticker Security ID: Meeting Date Meeting Status AMR CUSIP 001765106 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect Armando Codina Mgmt For For For Elect Alberto Ibarguen Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against AOL Inc. Ticker Security ID: Meeting Date Meeting Status AOL CUSIP 00184X105 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Tim Armstrong Mgmt For For For 2 Elect Richard Dalzell Mgmt For For For 3 Elect Karen Dykstra Mgmt For For For 4 Elect Alberto Ibarguen Mgmt For For For 5 Elect Susan Lyne Mgmt For For For 6 Elect Patricia Mitchell Mgmt For For For 7 Elect Fredric Reynolds Mgmt For For For 8 Elect James Stengel Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ronald Sugar Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Adoption and Disclosure of a Written CEO Succession Planning Policy ShrHoldr Against For Against 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP 038222105 03/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aart de Geus Mgmt For For For Elect Stephen Forrest Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect SusanJames Mgmt For For For Elect Alexander Karsner Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect James Rogers Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Robert Swan Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For Array BioPharma Inc. Ticker Security ID: Meeting Date Meeting Status ARRY CUSIP 04269X105 11/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Snitman Mgmt For For For Elect Gil Van Lunsen Mgmt For For For Elect John Zabriskie Mgmt For For For 2 Amendment to the Employee Stock Purchase Plan Mgmt For For For 3 Amendment to the Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For Against Against ArthroCare Corporation Ticker Security ID: Meeting Date Meeting Status ARTC CUSIP 043136100 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christian Ahrens Mgmt For For For Elect Gregory Belinfanti Mgmt For For For Elect Barbara Boyan Mgmt For For For Elect David Fitzgerald Mgmt For For For Elect James Foster Mgmt For For For Elect Terrence Geremski Mgmt For For For Elect Tord Lendau Mgmt For For For Elect Peter Wilson Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against 4 Ratification of Auditor Mgmt For For For Autodesk, Inc. Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP 052769106 06/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carl Bass Mgmt For For For 2 Elect Crawford Beveridge Mgmt For For For 3 Elect J. Hallam Dawson Mgmt For For For 4 Elect Per-Kristian Halvorsen Mgmt For For For 5 Elect Sean Maloney Mgmt For For For 6 Elect Mary McDowell Mgmt For For For 7 Elect Lorrie Norrington Mgmt For For For 8 Elect Charles Robel Mgmt For For For 9 Elect Steven West Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP 053015103 11/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect Linda Gooden Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Sharon Rowlands Mgmt For For For Elect Enrique Salem Mgmt For For For Elect Gregory Summe Mgmt For For For 2 Amendment to the Employees' Savings-Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Avago Technologies Limited Ticker Security ID: Meeting Date Meeting Status AVGO CUSIP Y0486S104 03/30/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Hock Tan Mgmt For For For 2 Elect Adam Clammer Mgmt For For For 3 Elect James Davidson Mgmt For For For 4 Elect James Diller Mgmt For For For 5 Elect Kenneth Hao Mgmt For For For 6 Elect John Hsuan Mgmt For For For 7 Elect David Kerko Mgmt For For For 8 Elect Justine Lien Mgmt For For For 9 Elect Donald Macleod Mgmt For For For 10 Elect Bock Seng Tan Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 15 Authority to Issue Shares Without Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For Avanti Communications Group plc Ticker Security ID: Meeting Date Meeting Status AVN CINS G0713N100 12/23/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect DavidWilliams Mgmt For For For 3 Elect John Brackenbury Mgmt For For For 4 Elect Alan Foster Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against Avid Technology, Inc. Ticker Security ID: Meeting Date Meeting Status AVID CUSIP 05367P100 06/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Elizabeth Daley Mgmt For For For 2 Elect Youngme Moon Mgmt For For For 3 Elect David Mullen Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Avnet, Inc. Ticker Security ID: Meeting Date Meeting Status AVT CUSIP 053807103 11/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eleanor Baum Mgmt For For For Elect J. Veronica Biggins Mgmt For For For Elect Ehud Houminer Mgmt For For For Elect Frank Noonan Mgmt For For For Elect Ray Robinson Mgmt For For For Elect William Schumann III Mgmt For For For Elect William Sullivan Mgmt For For For Elect Gary Tooker Mgmt For For For Elect Roy Vallee Mgmt For For For 2 2010 Stock Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For Against Against Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Brady Mgmt For For For Elect Clarence Cazalot, Jr. Mgmt For For For Elect Chad Deaton Mgmt For For For Elect Anthony Fernandes Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Pierre Jungels Mgmt For For For Elect James Lash Mgmt For For For Elect J. Larry Nichols Mgmt For For For Elect H. John Riley, Jr. Mgmt For For For Elect J.W. Stewart Mgmt For For For Elect Charles Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of Performance Goals under the Annual Incentive Compensation Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CUSIP 05967A107 01/28/2011 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Replace Chairman with Vice Chairman Mgmt For TNA N/A 2 Replace Vice Chairman with Chairman Mgmt For TNA N/A 3 Ratification of Board Composition Mgmt For TNA N/A Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CINS P1505Z160 01/28/2011 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Replace Chairman with Vice Chairman Mgmt For TNA N/A 4 Replace Vice Chairman with Chairman Mgmt For TNA N/A 5 Ratification of Board Composition Mgmt For TNA N/A Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CUSIP 05967A107 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Election of Directors Mgmt For For For 4 Remuneration Policy; Audit Committee Fees Mgmt For For For 5 Amendment to Dividend Distribution Period Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CINS P1505Z160 04/26/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors Mgmt For For For 7 Remuneration Policy; Audit Committee Fees Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CINS P1505Z160 04/26/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendment to Dividend Distribution Period Mgmt For For For Banco Santander SA Ticker Security ID: Meeting Date Meeting Status SAN CINS E19790109 06/17/2011 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Ana Patricia Botin-Sanz de Sautuola y O'Shea Mgmt For For For 5 Elect Rodrigo Echenique Gordillo Mgmt For For For 6 Elect Terence Burns Mgmt For For For 7 Elect Antoine Bernheim Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Amend Articles 8, 11, 15, 16 and 18 Mgmt For For For 10 Amend Articles 20, 24, 25, 26, 28, 30, 34, 35, 42, 53, 55, 59 and 61 Mgmt For For For 11 Amend Articles 62 and 69 Mgmt For For For 12 Amend Preamble and Article 2 Mgmt For For For 13 Amend Articles 4, 5, 6 bis and 8 Mgmt For For For 14 Amend Articles 12, 19 and 21 Mgmt For For For 15 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Abstain Against 16 Scrip Dividend Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Scrip Dividend Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Authority to Issue Convertible Securities w/ or w/o Preemptive Rights Mgmt For Against Against 21 Authority to Issue Non-Convertible Debt Instruments Mgmt For For For 22 Performance Share Plan Mgmt For Abstain Against 23 Deferred and Conditional Share Plan Mgmt For For For 24 Deferred and Conditional Variable Remuneration Plan Mgmt For For For 25 UK Employee Share Savings Plan Mgmt For For For 26 Authority to Carry Out Formalities Mgmt For For For 27 Remuneration Report Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mukesh Ambani Mgmt For For For 2 Elect Susan Bies Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 19 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For 21 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHoldr Against Against For 22 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 23 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHoldr Against Against For 24 Shareholder Proposal Regarding Prohibition of Certain Relocation Benefits to Senior Executives ShrHoldr Against Against For Bank of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 01/28/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Jackson TAI Mgmt For For For 3 Authority to Issue RMB-denominated Bonds Mgmt For For For Bank of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 05/27/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Annual Budget Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Elect ZHANG Xiangdong Mgmt For For For 9 Elect ZHANG Qi Mgmt For For For 10 Elect MEI Xingbao Mgmt For For For 11 Elect BAO Guoming Mgmt For For For 12 Authority to Issue Financial Bonds Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 08/20/2010 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Type and Nominal Value Mgmt For For For 3 Proportion and Number of Rights Issue Mgmt For For For 4 Subscription Price Mgmt For For For 5 Target Subscribers Mgmt For For For 6 Use of Proceeds Mgmt For For For 7 Effective Period Mgmt For For For 8 Authorization Mgmt For For For BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 08/20/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Type and Nominal Value Mgmt For For For 3 Proportion and Number of Rights Issue Mgmt For For For 4 Subscription Price Mgmt For For For 5 Target Subscribers Mgmt For For For 6 Use of Proceeds Mgmt For For For 7 Effective Period Mgmt For For For 8 Authorization Mgmt For For For 9 Distribution of Undistributed Profits Mgmt For For For 10 Feasibility Analysis Report on Use of Proceeds Mgmt For For For 11 Use of Proceeds from Previous Issuance Mgmt For For For 12 Elect HONG Zhihua Mgmt For For For 13 Elect HUANG Haibo Mgmt For For For 14 Elect CAI Haoyi Mgmt For For For 15 Elect SUN Zhijun Mgmt For For For 16 Elect LIU Lina Mgmt For For For 17 Elect JIANG Yansong Mgmt For For For 18 Elect Paul CHOW Man Yiu Mgmt For For For 19 Directors' Fees Mgmt For For For Beacon Roofing Supply, Inc. Ticker Security ID: Meeting Date Meeting Status BECN CUSIP 073685109 02/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the 2004 Stock Plan Mgmt For For For Elect Robert Buck Mgmt For For For Elect Paul Isabella Mgmt For For For Elect H. Arthur Bellows, Jr. Mgmt For For For Elect James Gaffney Mgmt For For For Elect Peter Gotsch Mgmt For For For Elect Andrew Logie Mgmt For For For Elect Stuart Randle Mgmt For For For Elect Wilson Sexton Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Best Buy Co., Inc. Ticker Security ID: Meeting Date Meeting Status BBY CUSIP 086516101 06/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald James Mgmt For For For Elect Sanjay Khosla Mgmt For For For Elect George Mikan III Mgmt For For For Elect Matthew Paull Mgmt For For For Elect Richard Schulze Mgmt For For For Elect Hatim Tyabji Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Authorization of Board to Set Board Size Mgmt For For For 4 Amendment to the 2004 Omnibus Stock and Incentive Plan Mgmt For For For 5 Executive Short-term Incentive Plan Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 8 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Biogen Idec Inc. Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP 09062X103 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Caroline Dorsa Mgmt For For For 2 Elect Stelios Papadopoulos Mgmt For For For 3 Elect George Scangos Mgmt For For For 4 Elect Lynn Schenk Mgmt For For For 5 Elect Alexander Denner Mgmt For For For 6 Elect Nancy Leaming Mgmt For For For 7 Elect Richard Mulligan Mgmt For For For 8 Elect Robert Pangia Mgmt For For For 9 Elect Brian Posner Mgmt For For For 10 Elect Eric Rowinsky Mgmt For For For 11 Elect Stephen Sherwin Mgmt For For For 12 Elect William Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Repeal of Classified Board Mgmt For For For Biomarin Pharmaceutical Inc. Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP 09061G101 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jean-Jacques Bienaime Mgmt For For For Elect Michael Grey Mgmt For For For Elect Elaine Heron Mgmt For For For Elect Pierre Lapalme Mgmt For For For Elect V. Bryan Lawlis Mgmt For For For Elect Richard Meier Mgmt For For For Elect Alan Lewis Mgmt For For For Elect William Young Mgmt For For For Elect Kenneth Bate Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For Canara Bank Ticker Security ID: Meeting Date Meeting Status CINS Y1081F109 07/19/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Mgmt For Against Against 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Election of Directors Mgmt For For For 20 Non-Voting Agenda Item N/A N/A N/A N/A Capita plc Ticker Security ID: Meeting Date Meeting Status CPI CINS G1846J115 05/10/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Martin Bolland Mgmt For For For 5 Elect Paul Pindar Mgmt For For For 6 Elect Gordon Hurst Mgmt For For For 7 Elect Maggi Bell Mgmt For For For 8 Elect Paddy Doyle Mgmt For For For 9 Elect Martina King Mgmt For For For 10 Elect Nigel Wilson Mgmt For For For 11 Elect Paul Bowtell Mgmt For For For 12 Elect Vic Gysin Mgmt For For For 13 Elect Andy Parker Mgmt For For For 14 Appointment of Auditor Mgmt For For For 15 Authority to Set Auditor's Fees Mgmt For For For 16 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 17 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Co-Investment Plan Mgmt For For For 21 Amendment to the Deferred Annual Bonus Plan Mgmt For For For 22 Change of Company Name Mgmt For For For CapitaMalls Asia Limited Ticker Security ID: Meeting Date Meeting Status JS8 CINS Y1122V105 04/21/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect Olivier LIM Tse Ghow Mgmt For For For 5 Elect LIM Beng Chee Mgmt For For For 6 Elect Sunil Tissa Amarasuriya Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Transaction of Other Business Mgmt For Abstain Against 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Grant Awards and Issue Shares under Employee Incentive Plans Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A CapitaMalls Asia Limited Ticker Security ID: Meeting Date Meeting Status JS8 CINS Y1122V105 04/21/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Amendments to Articles Regarding Adoption of Chinese Name Mgmt For For For Capitol Federal Financial, Inc. Ticker Security ID: Meeting Date Meeting Status CFFN CUSIP 14057J101 02/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Johnson Mgmt For For For Elect Michael McCoy Mgmt For For For Elect Marilyn Ward Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For China Construction Bank Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y1397N101 06/09/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Final Financial Accounts Mgmt For For For 6 Fixed Assets Investment Budget Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditors and Authority to Set Fees Mgmt For For For 9 Elect DONG Shi Mgmt For For For 10 Purchase of Head Office Business Processing Centre Mgmt For For For 11 2010 Final Emoluments Distribution Plan Mgmt For For For China Construction Bank Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y1397N101 09/15/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect ZHANG Furong as Supervisor Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A China Life Insurance Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y1477R204 06/03/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Fees of Directors and Supervisors Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Donations to China Life CharityFund Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Elect YUAN Li Mgmt For For For Chongqing Rural Commercial Bank Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1594G107 05/19/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 2011 Financial Budget Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Ratification of Board Acts Mgmt For For For Churchill Downs Incorporated Ticker Security ID: Meeting Date Meeting Status CHDN CUSIP 171484108 06/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brodsky Mgmt For For For Elect Robert Fealy Mgmt For For For Elect Daniel Harrington Mgmt For For For Elect Darrell Wells Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Approval of the Material Terms of the Incentive Compensation Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For 17 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHoldr Against Against For 18 Shareholder Proposal Regarding Restricting Sales to China ShrHoldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For For For 5 Elect Michael O'Neill Mgmt For For For 6 Elect Vikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For Against Against 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For For For 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For Against Against 12 Elect Diana Taylor Mgmt For Against Against 13 Elect William Thompson, Jr. Mgmt For Against Against 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2009 Stock Incentive Plan Mgmt For Against Against 17 2011 Executive Performance Plan Mgmt For Against Against 18 Advisory Vote on Executive Compensation Mgmt For Against Against 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 22 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 23 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against For Against 24 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Cognex Corporation Ticker Security ID: Meeting Date Meeting Status CGNX CUSIP 192422103 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Shillman Mgmt For For For Elect Jerald Fishman Mgmt For For For Elect Theodor Krantz Mgmt For For For Elect Robert Willett Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For For For Elect Kenneth Bacon Mgmt For For For Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Eduardo Mestre Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 2002 Restricted Stock Plan Mgmt For Against Against 5 Amendment to the 2003 Stock Option Plan Mgmt For Against Against 6 Advisory Vote on Executive Compensation Mgmt For Against Against 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 8 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 9 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For Continental Airlines, Inc. Ticker Security ID: Meeting Date Meeting Status CAL CUSIP 210795308 09/17/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Declaration of Material Interest Mgmt For For For CoreLogic, Inc. Ticker Security ID: Meeting Date Meeting Status CLGX CUSIP 21871D103 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. David Chatham Mgmt For For For 2 Elect Anand Nallathambi Mgmt For For For 3 Elect Thomas O'Brien Mgmt For For For 4 Elect D. Van Skilling Mgmt For For For 5 Elect David Walker Mgmt For For For 6 Elect Mary Widener Mgmt For For For 7 2011 Performance Incentive Plan Mgmt For Against Against 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 10 Ratification of Auditor Mgmt For For For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Seely Brown Mgmt For For For 2 Elect John Canning Jr. Mgmt For For For 3 Elect Gordon Gund Mgmt For For For 4 Elect Kurt Landgraf Mgmt For For For 5 Elect H. Onno Ruding Mgmt For For For 6 Elect Glenn Tilton Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Corporate Executive Board Company Ticker Security ID: Meeting Date Meeting Status EXBD CUSIP 21988R102 06/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Monahan III Mgmt For For For Elect Gregor Bailar Mgmt For For For Elect Stephen Carter Mgmt For For For Elect Gordon Coburn Mgmt For For For Elect L. Kevin Cox Mgmt For For For Elect Nancy Karch Mgmt For For For Elect Daniel Leemon Mgmt For For For Elect Jeffrey Tarr Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Costco Wholesale Corporation Ticker Security ID: Meeting Date Meeting Status COST CUSIP 22160K105 01/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Susan Decker Mgmt For For For Elect Richard Libenson Mgmt For For For Elect John Meisenbach Mgmt For For For Elect Charles Munger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Say When on Pay Mgmt 3 Years 3 Years For Credit Suisse Group Ticker Security ID: Meeting Date Meeting Status CSGN CINS H3698D419 04/29/2011 Voted Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Remuneration Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Ratification of Board and Management Acts Mgmt For For For 7 Allocation of Profits Mgmt For For For 8 Allocation of Dividends from Reserves Mgmt For For For 9 Authority to Increase Conditional Capital Mgmt For For For 10 Increase in Authorized Capital Mgmt For Against Against 11 Amendment Regarding Voting Procedure Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Elect Peter Brabeck-Letmathe Mgmt For For For 14 Elect Jean Lanier Mgmt For For For 15 Elect Anton van Rossum Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Appointment of Special Auditor Mgmt For For For 18 Transaction of Other Business Mgmt For Abstain Against CSX Corporation Ticker Security ID: Meeting Date Meeting Status CSX CUSIP 126408103 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donna Alvarado Mgmt For For For 2 Elect John Breaux Mgmt For For For 3 Elect Pamela Carter Mgmt For For For 4 Elect Steven Halverson Mgmt For For For 5 Elect Edward Kelly, III Mgmt For For For 6 Elect Gilbert Lamphere Mgmt For For For 7 Elect John McPherson Mgmt For For For 8 Elect Timothy O'Toole Mgmt For For For 9 Elect David Ratcliffe Mgmt For For For 10 Elect Donald Shepard Mgmt For For For 11 Elect Michael Ward Mgmt For For For 12 Elect J.C. Watts, Jr. Mgmt For For For 13 Elect J. Steven Whisler Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For CTC Media, Inc. Ticker Security ID: Meeting Date Meeting Status CTCM CUSIP 12642X106 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tamjid Basunia Mgmt For For For Elect Irina Gofman Mgmt For For For Elect Oleg Sysuev Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Anne Finucane Mgmt For For For 5 Elect Kristen Gibney Williams Mgmt For For For 6 Elect Marian Heard Mgmt For For For 7 Elect Larry Merlo Mgmt For For For 8 Elect Jean-Pierre Millon Mgmt For For For 9 Elect Terrence Murray Mgmt For For For 10 Elect C.A. Lance Piccolo Mgmt For For For 11 Elect Richard Swift Mgmt For For For 12 Elect Tony White Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Shareholder Proposal Regarding Political Contributions or Expenditure ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status D05 CINS Y20246107 04/28/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Final Dividends on the Ordinary shares Mgmt For For For 3 Allocation of Dividends on the Non-Voting Convertible Preference Shares Mgmt For For For 4 Allocation of Dividends on the Non-Voting Redeemable Convertible Preference Shares Mgmt For For For 5 Directors' Fees Mgmt For For For 6 Appointment of Auditor and Authority to Set Fees Mgmt For For For 7 Elect Bart Broadman Mgmt For For For 8 Elect Euleen Goh Mgmt For For For 9 Elect Christopher CHENG Wai Chee Mgmt For For For 10 Elect Danny TEOH Leong Kay Mgmt For For For 11 Authority to issue shares under the DBSH Share Option Plan and to grant awards and issue shares under the DBSH Share Plan Mgmt For Against Against 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Issue Shares under the DBSH Scrip Dividend Scheme Mgmt For For For DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status D05 CINS Y20246107 04/28/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A Dendreon Corporation Ticker Security ID: Meeting Date Meeting Status DNDN CUSIP 24823Q107 06/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brewer Mgmt For For For Elect Mitchell Gold Mgmt For For For Elect Pedro Granadillo Mgmt For For For Elect David Stump Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Deutsche Bank AG Ticker Security ID: Meeting Date Meeting Status DBK CINS D18190898 05/26/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Repurchase Shares Using Equity Derivatives Mgmt For Against Against 11 Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For Against Against 12 Increase in Authorized Capital Against Cash Contributions w/out Preemptive Rights Mgmt For Against Against 13 Increase in Authorized Capital Against Cash or Contributions in Kind w/out Preemptive Rights Mgmt For Against Against 14 Increase in Authorized Capital Against Cash Contributions w/ Preemptive Rights Mgmt For For For 15 Elect Katherine Garrett-Cox Mgmt For For For 16 Intra-company Contracts Mgmt For For For Digital River, Inc. Ticker Security ID: Meeting Date Meeting Status DRIV CUSIP 25388B104 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Madison Mgmt For For For Elect Cheryl Rosner Mgmt For For For Elect Alfred Castino Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Amendment to the 2007 Equity Incentive Plan Mgmt For Against Against 5 2011 Employee Stock Purchase Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dillon Mgmt For For For Elect Samuel DiPiazza, Jr. Mgmt For For For Elect Lorrie Norrington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Dual Class Stock Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Adoption of Majority Vote for Election of Directors Mgmt For For For 6 Limitation of Right to Call a Special Meeting Mgmt For For For 7 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Discover Financial Services Ticker Security ID: Meeting Date Meeting Status DFS CUSIP 254709108 04/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Aronin Mgmt For For For 2 Elect Mary Bush Mgmt For For For 3 Elect Gregory Case Mgmt For For For 4 Elect Robert Devlin Mgmt For For For 5 Elect Cynthia Glassman Mgmt For For For 6 Elect Richard Lenny Mgmt For For For 7 Elect Thomas Maheras Mgmt For For For 8 Elect Michael Moskow Mgmt For For For 9 Elect David Nelms Mgmt For For For 10 Elect E. Follin Smith Mgmt For For For 11 Elect Lawrence Weinbach Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 14 Amendment to the 2007 Directors' Compensation Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For Downer Edi Limited. Ticker Security ID: Meeting Date Meeting Status DOW CINS Q32623151 11/03/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect John Humphrey Mgmt For For For 3 Re-elect A. Chaplain Mgmt For For For 4 Elect Charles Thorne Mgmt For For For 5 Remuneration Report Mgmt For For For 6 Adopt New Constitution Mgmt For For For DTS, Inc. Ticker Security ID: Meeting Date Meeting Status DTSI CUSIP 23335C101 05/12/2011 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joerg Agin Mgmt For N/A N/A Elect Jon Kirchner Mgmt For N/A N/A 2 Advisory Vote on Executive Compensation Mgmt For N/A N/A 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years N/A N/A 4 Ratification of Auditor Mgmt For N/A N/A Easyjet plc Ticker Security ID: Meeting Date Meeting Status EZJ CINS G2915P107 02/17/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Carolyn McCall Mgmt For For For 4 Elect Chris Kennedy Mgmt For For For 5 Elect Sir Michael Rake Mgmt For For For 6 Elect Sir David Michels Mgmt For For For 7 Elect David Bennett Mgmt For For For 8 Elect Rigas Doganis Mgmt For For For 9 Elect John Browett Mgmt For For For 10 Elect Sven Boinet Mgmt For For For 11 Elect Keith Hamill Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Authorisation of Political Donations Mgmt For For For 14 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Easyjet PLC Ticker Security ID: Meeting Date Meeting Status EZJ CINS G2915P107 12/10/2010 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Relationship Agreement Mgmt For For For 2 Amendments to Articles Regarding Relationship Agreement Mgmt For For For EBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Fred Anderson Mgmt For For For 2 Elect Edward Barnholt Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect John Donahoe Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Ecolab Inc. Ticker Security ID: Meeting Date Meeting Status ECL CUSIP 278865100 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Barbara Beck Mgmt For For For 3 Elect Jerry Levin Mgmt For For For 4 Elect Robert Lumpkins Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Stock Purchase Plan Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 9 Shareholder Proposal Regarding Human Right to Water ShrHoldr Against Against For 10 Shareholder Proposal Regarding Simple Majority Voting ShrHoldr Against For Against Edwards Lifesciences Corporation Ticker Security ID: Meeting Date Meeting Status EW CUSIP 28176E108 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cardis Mgmt For For For 2 Elect David Pyott Mgmt For For For 3 Amendment to the Long-Term Stock Incentive Compensation Program Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 Ratification of Auditor Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2003 Stock Plan Mgmt For Against Against 14 Amendment to Right to Call a Special Meeting Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Exponent, Inc. Ticker Security ID: Meeting Date Meeting Status EXPO CUSIP 30214U102 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Mary Cranston Mgmt For For For Elect Leslie Denend Mgmt For For For Elect Michael Gaulke Mgmt For For For Elect Paul Johnston Mgmt For For For Elect Stephen Riggins Mgmt For For For Elect John Shoven Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP 316773100 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darryl Allen Mgmt For For For Elect Ulysses Bridgeman, Jr. Mgmt For For For Elect Emerson Brumback Mgmt For For For Elect James Hackett Mgmt For For For Elect Gary Heminger Mgmt For For For Elect Jewell Hoover Mgmt For For For Elect William Isaac Mgmt For For For Elect Kevin Kabat Mgmt For For For Elect Mitchel Livingston Mgmt For For For Elect Hendrick Meijer Mgmt For For For Elect John Schiff, Jr. Mgmt For For For Elect Marsha Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Incentive Compensation Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against First American Financial Corp. Ticker Security ID: Meeting Date Meeting Status FAF CUSIP 31847R102 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Doti Mgmt For For For Elect Michael McKee Mgmt For For For Elect Thomas McKernan Mgmt For For For Elect Virginia Ueberroth Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Robert Gillette Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect William Post Mgmt For For For Elect J. Thomas Presby Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect Jose Villarreal Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Report on Impacts of Immigration Reform ShrHoldr Against Against For Flextronics International Ltd. Ticker Security ID: Meeting Date Meeting Status FLEX CUSIP Y2573F102 07/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Raymond Bingham Mgmt For For For 2 Elect Willy Shih Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Authority to Issue Ordinary Shares Mgmt For For For 5 2010 Equity Incentive Plan Mgmt For Against Against 6 Renewal of the Share Purchase Mandate Mgmt For For For Flir Systems, Inc. Ticker Security ID: Meeting Date Meeting Status FLIR CUSIP 302445101 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Crouch Mgmt For For For Elect Angus Macdonald Mgmt For For For 2 2011 Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For FMC Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status FTI CUSIP 30249U101 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect C. Maury Devine Mgmt For For For 2 Elect John Gremp Mgmt For For For 3 Elect Thomas Hamilton Mgmt For For For 4 Elect Richard Pattarozzi Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 8 Increase of Authorized Common Stock Mgmt For For For Fresenius SE & Co. KGaA Ticker Security ID: Meeting Date Meeting Status FREG CINS D27348123 05/13/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Increase in Authorized Capital Mgmt For Against Against 10 Amendments to Articles Mgmt For For For 11 Elect Gerd Krick Mgmt For For For 12 Elect Gerhard Rupprecht Mgmt For For For Agre Developers Ltd Ticker Security ID: Meeting Date Meeting Status FMML CINS Y2677B106 12/27/2010 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendment to Corporate Purpose Mgmt For For For 3 Appointment of Sumit Dabriwala as Managing Director; Approval of Compensation Mgmt For Abstain Against 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Meeting Note N/A N/A N/A N/A Galaxy Entertainment Group Limited Ticker Security ID: Meeting Date Meeting Status CINS Y2679D118 06/22/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Joseph CHEE Ying Keung Mgmt For For For 5 Elect Paddy TANG Lui Wai Yu Mgmt For For For 6 Elect William YIP Shue Lam Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against 12 Adoption of Share Option Scheme Mgmt For Against Against Garmin Ltd. Ticker Security ID: Meeting Date Meeting Status GRMN CUSIP H2906T109 06/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Financial Statements Mgmt For For For 2 Discharge of the Board of Directors and Executive Officers Mgmt For For For Elect Donald Eller Mgmt For For For Elect Clifton Pemble Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 2011 Non-employee Directors' Equity Incentive Plan Mgmt For Against Against 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status GSZ CINS F42768105 05/02/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports; Approval of Non-Tax-Deductible Expenses Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elect Albert Frere Mgmt For For For 11 Elect Edmond Alphandery Mgmt For For For 12 Elect Aldo Cardoso Mgmt For For For 13 Elect Rene Carron Mgmt For For For 14 Elect Thierry de Rudder Mgmt For For For 15 Elect FrancoiseMalrieu Mgmt For For For 16 Relocation of Corporate Headquarters Mgmt For For For 17 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 18 Authority to Increase Capital Under Employee Savings Plan for Overseas Employees Mgmt For For For 19 Authority to Issue Restricted Shares Mgmt For For For 20 Authority to Carry Out Formalities Mgmt For For For 21 Shareholder Proposal Regarding Allocation of Profits/Dividends ShrHoldr Against Against For Gemalto N.V. (fka Axalto Holding N.V) Ticker Security ID: Meeting Date Meeting Status GTO CINS N3465M108 05/18/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Executive Acts Mgmt For For For 8 Ratification of Board Acts Mgmt For For For 9 Elect Alex Mandl Mgmt For For For 10 Elect Michel Soublin Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Meeting Note N/A N/A N/A N/A Gen-Probe Incorporated Ticker Security ID: Meeting Date Meeting Status GPRO CUSIP 36866T103 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip Schneider Mgmt For For For Elect Abraham Sofaer Mgmt For For For Elect Patrick Sullivan Mgmt For For For 2 Amendment to the 2003 Incentive Award Plan Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 Ratification of Auditor Mgmt For For For Genworth Financial, Inc. Ticker Security ID: Meeting Date Meeting Status GNW CUSIP 37247D106 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Alesio Mgmt For For For 2 Elect William Bolinder Mgmt For For For 3 Elect Michael Fraizer Mgmt For For For 4 Elect Nancy Karch Mgmt For For For 5 Elect J. Robert Kerrey Mgmt For For For 6 Elect Risa Lavizzo-Mourey Mgmt For For For 7 Elect Christine Mead Mgmt For For For 8 Elect Thomas Moloney Mgmt For For For 9 Elect James Parke Mgmt For For For 10 Elect James Riepe Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 13 Ratification of Auditor Mgmt For For For Geox S.p.A. Ticker Security ID: Meeting Date Meeting Status GEO CINS T50283109 10/28/2010 Voted Meeting Type Country of Trade Special Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For Abstain Against 3 Non-Voting Meeting Note N/A N/A N/A N/A Gilead Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status GILD CUSIP 375558103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cogan Mgmt For For For Elect Etienne Davignon Mgmt For For For Elect James Denny Mgmt For For For Elect Carla Hills Mgmt For For For Elect Kevin Lofton Mgmt For For For Elect John Madigan Mgmt For For For Elect John Martin Mgmt For For For Elect Gordon Moore Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect Richard Whitley Mgmt For For For Elect Gayle Wilson Mgmt For For For Elect Per Wold-Olsen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 162(m) Bonus Plan Mgmt For For For 4 Elimination of Supermajority Requirement Mgmt For For For 5 Right to Call a Special Meeting Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Global Payments Inc. Ticker Security ID: Meeting Date Meeting Status GPN CUSIP 37940X102 09/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edwin Burba, Jr. Mgmt For For For Elect Raymond Killian Mgmt For For For Elect Ruth Ann Marshall Mgmt For For For 2 Ratification of Auditor Mgmt For For For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Page Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect L. John Doerr Mgmt For Against Against Elect John Hennessy Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For Against Against Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against 8 Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Against Against For Grupo Aeroportuario Del Pacifico SAB de CV Ticker Security ID: Meeting Date Meeting Status GAP.B CUSIP 400506101 07/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Special Dividend via Reduction of Share Capital Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Ratification of Election of Seven Independent Directors Mgmt For For For 4 Elect Guillermo Diaz de Rivera Alvarez as Chairman Mgmt For For For 5 Elect Francisco Glennie y Graue as Member of the Remuneration and Nominating Committee Mgmt For For For 6 Elect Jose Manuel Rincon Gallardo Puron as Chairman of Audit Committee Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For Grupo Aeroportuario Del Pacifico SAB de CV Ticker Security ID: Meeting Date Meeting Status GAP.B CUSIP 400506101 09/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Election of Directors Mgmt For For For Hana Financial Group Ticker Security ID: Meeting Date Meeting Status CINS Y29975102 03/25/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Financial Statement Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Election of Directors (Slate) Mgmt For For For 5 Election of Audit Committee Members (Slate) Mgmt For For For 6 Directors' Fees Mgmt For Abstain Against Hays PLC Ticker Security ID: Meeting Date Meeting Status HAS CINS G4361D109 11/10/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Alan Thomson Mgmt For For For 5 Elect William Eccleshare Mgmt For For For 6 Elect Paul Stoneham Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Hill-Rom Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status HRC CUSIP 431475102 03/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Golden Mgmt For For For Elect W. August Hillenbrand Mgmt For For For Elect Joanne Smith Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Short-term Incentive Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For Hologic, Inc. Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP 436440101 03/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cumming Mgmt For For For Elect Robert Cascella Mgmt For For For Elect Glenn Muir Mgmt For For For Elect Sally Crawford Mgmt For For For Elect David LaVance, Jr. Mgmt For For For Elect Nancy Leaming Mgmt For For For Elect Lawrence Levy Mgmt For For For Elect Elaine Ullian Mgmt For For For Elect Wayne Wilson Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For HSBC Holdings plc Ticker Security ID: Meeting Date Meeting Status HSBA CINS G4634U169 05/27/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Safra Catz Mgmt For For For 4 Elect Laura CHA May Lung Mgmt For For For 5 Elect Marvin CHEUNG Kin Tung Mgmt For For For 6 Elect John Coombe Mgmt For For For 7 Elect Rona Fairhead Mgmt For For For 8 Elect Douglas Flint Mgmt For For For 9 Elect Alexander Flockhart Mgmt For For For 10 Elect Stuart Gulliver Mgmt For For For 11 Elect James Hughes-Hallett Mgmt For For For 12 Elect Sam Laidlaw Mgmt For For For 13 Elect J. Rachel Lomax Mgmt For For For 14 Elect Iain Mackay Mgmt For For For 15 Elect Gwyn Morgan Mgmt For For For 16 Elect Narayana Murthy Mgmt For For For 17 Elect Simon Robertson Mgmt For For For 18 Elect John Thornton Mgmt For For For 19 Elect Sir Brian Williamson Mgmt For For For 20 Appointment of Auditor and Authority to Set Fees Mgmt For For For 21 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 22 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 23 Share Plan 2011 Mgmt For For For 24 Directors' Fees Mgmt For For For 25 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Human Genome Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status HGSI CUSIP 444903108 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Danzig Mgmt For For For Elect Colin Goddard Mgmt For For For Elect Maxine Gowen Mgmt For For For Elect Tuan Ha-Ngoc Mgmt For For For Elect Argeris Karabelas Mgmt For For For Elect John LaMattina Mgmt For For For Elect Augustine Lawlor Mgmt For For For Elect George Morrow Mgmt For For For Elect Gregory Norden Mgmt For For For Elect H. Thomas Watkins Mgmt For For For Elect Robert Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Illumina, Inc. Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP 452327109 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Bradbury Mgmt For For For Elect Roy Whitfield Mgmt For For For Elect Gerald Moller Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 05/31/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Reports Mgmt For For For 4 Supervisors' Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Property Purchase Mgmt For For For 8 Fixed Assets Investment Budget Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Elect ZHAO Lin as Supervisor Mgmt For For For 11 2010 Directors and Supervisors Remuneration Mgmt For For For Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 09/21/2010 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Types and Nominal Value of Securities to be Issued Mgmt For For For 3 Proportion and Number of Shares to be Issued Mgmt For For For 4 Subscription Price and the Basis for Price Determination Mgmt For For For 5 Target Subscribers for the Rights Issue Mgmt For For For 6 Amount and Use of Proceeds Mgmt For For For 7 Effective Period of the Resolutions Mgmt For For For 8 Authorization for the Rights Issue Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 09/21/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Types and Nominal Value of Securities to be Issued Mgmt For For For 4 Proportion and Number of Shares to be Issued Mgmt For For For 5 Subscription Price and the Basis for Price Determination Mgmt For For For 6 Target Subscribers for the Rights Issue Mgmt For For For 7 Amount and Use of Proceeds Mgmt For For For 8 Effective Period of the Resolutions Mgmt For For For 9 Authorization for the Rights Issue Mgmt For For For 10 Distribution of Undistributed Profits Mgmt For For For 11 Feasibility Analysis Report on Use of Proceeds Mgmt For For For 12 Utilization Report on Use of Proceeds from Previous Issuance Mgmt For For For 13 Directors' and Supervisors' Fees Mgmt For For For 14 Elect XU Shanda Mgmt For For For 15 Elect LI Xiaopeng Mgmt For For For 16 Utilization Report on Use of Proceeds from Previous Issuance Mgmt For For For Integra LifeSciences Holdings Corporation Ticker Security ID: Meeting Date Meeting Status IART CUSIP 457985208 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Baltimore Jr. Mgmt For For For 2 Elect Keith Bradley Mgmt For For For 3 Elect Richard Caruso Mgmt For For For 4 Elect Stuart Essig Mgmt For For For 5 Elect Neal Moszkowski Mgmt For For For 6 Elect Raymond Murphy Mgmt For For For 7 Elect Christian Schade Mgmt For For For 8 Elect James Sullivan Mgmt For For For 9 Elect Anne VanLent Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For For For 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Intercontinental Hotels Group PLC Ticker Security ID: Meeting Date Meeting Status IHG CINS G4804L122 05/27/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect James Abrahamson Mgmt For For For 5 Elect Kirk Kinsell Mgmt For For For 6 Elect Graham Allan Mgmt For For For 7 Elect Andrew Cosslett Mgmt For For For 8 Elect David Kappler Mgmt For For For 9 Elect Ralph Kugler Mgmt For For For 10 Elect Jennifer Laing Mgmt For For For 11 Elect Jonathan Linen Mgmt For For For 12 Elect Richard Solomons Mgmt For For For 13 Elect David Webster Mgmt For For For 14 Elect Ying Yeh Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Authorisation of Political Donations Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For John Wiley & Sons, Inc. Ticker Security ID: Meeting Date Meeting Status JW.A CUSIP 968223206 09/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Plummer Mgmt For For For Elect Raymond McDaniel, Jr. Mgmt For For For Elect Kalpana Raina Mgmt For For For 2 Ratification of Auditor Mgmt For For For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Amendment to the Long-Term Incentive Plan Mgmt For For For 16 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 18 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 20 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For 21 Shareholder Proposal Regarding an Independent Lead Director ShrHoldr Against Against For Jumbo S.A. Ticker Security ID: Meeting Date Meeting Status BELA CINS X4114P111 12/08/2010 Voted Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Board and Auditor's Acts Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Directors' Fees Mgmt For For For 7 Directors' Fees Mgmt For For For KLA-Tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP 482480100 11/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Barnholt Mgmt For For For Elect Emiko Higashi Mgmt For For For Elect Stephen Kaufman Mgmt For For For Elect Richard Wallace Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kohl's Corporation Ticker Security ID: Meeting Date Meeting Status KSS CUSIP 500255104 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Boneparth Mgmt For For For 2 Elect Steven Burd Mgmt For For For 3 Elect John Herma Mgmt For For For 4 Elect Dale Jones Mgmt For For For 5 Elect William Kellogg Mgmt For For For 6 Elect Kevin Mansell Mgmt For For For 7 Elect Frank Sica Mgmt For For For 8 Elect Peter Sommerhauser Mgmt For For For 9 Elect Stephanie Streeter Mgmt For For For 10 Elect Nina Vaca Mgmt For For For 11 Elect Stephen Watson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Elimination of Supermajority Requirement in Article V(f) Mgmt For For For 14 Elimination of Supermajority Requirement in Article VI Mgmt For For For 15 Annual Incentive Plan Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 19 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against Against For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP 517834107 06/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Forman Mgmt For For For Elect George Koo Mgmt For For For Elect Irwin Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Li & Fung Limited Ticker Security ID: Meeting Date Meeting Status CINS G5485F144 05/18/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect William FUNG Kwok Lun Mgmt For For For 6 Elect Allan WONG Chi Yun Mgmt For For For 7 Elect Benedict CHANG Yew Teck Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Issue Repurchased Shares Mgmt For Against Against 13 Stock Split Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A Li & Fung Limited Ticker Security ID: Meeting Date Meeting Status CINS G5485F144 09/13/2010 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Scheme of Arrangement Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP 53217V109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Balakrishnan Iyer Mgmt For For For 2 Elect Gregory Lucier Mgmt For For For 3 Elect Ronald Matricaria Mgmt For For For 4 Elect David U'Prichard Mgmt For For For 5 Elect William Longfield Mgmt For For For 6 Elect Ora Pescovitz Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Amendments to Certificate of Incorporation Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP 535678106 11/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Swanson, Jr. Mgmt For For For Elect Lothar Maier Mgmt For For For Elect Arthur Agnos Mgmt For For For Elect John Gordon Mgmt For For For Elect David Lee Mgmt For For For Elect Richard Moley Mgmt For For For Elect Thomas Volpe Mgmt For For For 2 2010 Equity Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For LOGITECH INTERNATIONAL SA Ticker Security ID: Meeting Date Meeting Status LOGN CUSIP H50430232 09/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Compensation Policy Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For Against Against 4 Amendments to Articles Mgmt For For For 5 Ratification of Board and Management Acts Mgmt For For For 6 Elect Daniel Borel Mgmt For For For 7 Elect Sally Davis Mgmt For For For 8 Elect Guerrino De Luca Mgmt For For For 9 Elect Neil Hunt Mgmt For For For 10 Elect Monika Ribar Mgmt For For For 11 Appointment of Auditor Mgmt For For For Longfor Properties Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS G5635P109 05/09/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect FANG Shengtao Mgmt For For For 6 Elect CHEN Kai Mgmt For For For 7 Elect QIN Lihong Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP 571748102 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zachary Carter Mgmt For For For 2 Elect Brian Duperreault Mgmt For For For 3 Elect Oscar Fanjul Mgmt For For For 4 Elect H. Edward Hanway Mgmt For For For 5 Elect Lord Ian Lang Mgmt For For For 6 Elect Steven Mills Mgmt For For For 7 Elect Bruce Nolop Mgmt For For For 8 Elect Marc Oken Mgmt For For For 9 Elect Morton Schapiro Mgmt For For For 10 Elect Adele Simmons Mgmt For For For 11 Elect Lloyd Yates Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2011 Incentive and Stock Award Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 11/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For Withhold Against Elect James Bergman Mgmt For Withhold Against Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For Withhold Against Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 1996 Stock Incentive Plan Mgmt For Against Against Medco Health Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status MHS CUSIP 58405U102 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Howard Barker, Jr. Mgmt For For For 2 Elect John Cassis Mgmt For For For 3 Elect Michael Goldstein Mgmt For For For 4 Elect Charles Lillis Mgmt For For For 5 Elect Myrtle Potter Mgmt For For For 6 Elect William Roper Mgmt For For For 7 Elect David Snow, Jr. Mgmt For For For 8 Elect David Stevens Mgmt For For For 9 Elect Blenda Wilson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Elimination of Supermajority Requirements Mgmt For For For 12 Amendment to the 2002 Stock Incentive Plan Mgmt For Against Against 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect David Calhoun Mgmt For For For Elect Victor Dzau Mgmt For For For Elect William Hawkins Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect James Lenehan Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Kendall Powell Mgmt For For For Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For MetroPCS Communications, Inc. Ticker Security ID: Meeting Date Meeting Status PCS CUSIP 591708102 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Linquist Mgmt For For For Elect Arthur Patterson Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For Against Against 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Laura Ipsen Mgmt For For For 2 Elect William Parfet Mgmt For For For 3 Elect George Poste Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Reapproval of Performance Goals under the Annual Incentive Plan for Covered Executives Mgmt For For For Monster Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status MWW CUSIP 611742107 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Salvatore Iannuzzi Mgmt For For For 2 Elect John Gaulding Mgmt For For For 3 Elect Edmund Giambastiani, Jr. Mgmt For For For 4 Elect Cynthia McCague Mgmt For For For 5 Elect Jeffrey Rayport Mgmt For For For 6 Elect Roberto Tunioli Mgmt For For For 7 Elect Timothy Yates Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Equity Incentive Plan Mgmt For Against Against 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Moody's Corporation Ticker Security ID: Meeting Date Meeting Status MCO CUSIP 615369105 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Glauber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Shareholder ProposalRegarding Independent Board Chairman ShrHoldr Against Against For 6 Elect Jorge Bermudez Mgmt For For For MSC Industrial Direct Co., Inc. Ticker Security ID: Meeting Date Meeting Status MSM CUSIP 553530106 01/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mitchell Jacobson Mgmt For For For Elect David Sandler Mgmt For For For Elect Charles Boehlke Mgmt For For For Elect Jonathan Byrnes Mgmt For For For Elect Roger Fradin Mgmt For For For Elect Erik Gershwind Mgmt For For For Elect Louise Goeser Mgmt For For For Elect Denis Kelly Mgmt For For For Elect Philip Peller Mgmt For For For 2 Amendment to the 2005 Omnibus Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For MULTI SCREEN MEDIA PVT LTD Ticker Security ID: Meeting Date Meeting Status CINS ADPV11345 11/30/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 "To receive, consider and adopt the Audited Profit and Loss Account for theyear ended March 31,2010, the balance sheet as at that date and the Reportsof the Board of Directors and the Auditors thereon" Mgmt N/A For N/A 2 Resolved that Price Waterhouse (Firm Registration No. 301112E), CharteredAccountants, be and are hereby re-appointed as statutory auditors of thecompany from the conclusion of the Fifteenth Annual General Meeting until the conclusion of the next Annual General Meeting of the Company, and the Boardof Directors of the Company be authorized to decide the remuneration payableto Price Waterhouse Mgmt N/A For N/A 3 "Resolved that Mr. George Chien who was appointed as an Additional Director at a meeting of the Board of Directors of the Company with effect from October15,2010, subject to any applicable governmental or regulatory approvals, inaccordance with Regulation 72 of Table A, Schedule 1 of the Companies Act,1956 (theAct ) as read with Article 1 of the Articles of Association of the Company and Section 260 of the Act, and who holds office up to the date ofthe Fifteenth Annual General Mee" Mgmt N/A For N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A NetEase.com, Inc. Ticker Security ID: Meeting Date Meeting Status NTES CUSIP 64110W102 09/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ding Mgmt For For For 2 Elect Alice Cheng Mgmt For For For 3 Elect Denny Lee Mgmt For For For 4 Elect Joseph Tong Mgmt For For For 5 Elect Lun Feng Mgmt For For For 6 Elect Michael Leung Mgmt For For For 7 Elect Michael Tong Mgmt For For For 8 Ratification of Auditor Mgmt For For For Next Media Limited Ticker Security ID: Meeting Date Meeting Status CINS Y6342D124 07/19/2010 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Jimmy LAI Chee Ying Mgmt For For For 5 Elect Terry FOK Kwong Hang Mgmt For For For 6 Directors' Fees Mgmt For Abstain Against 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Repurchased Shares Mgmt For Against Against 11 Refreshment of Share Option Scheme Mgmt For Against Against NHN Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y6347M103 03/25/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect KIM Sang Hun Mgmt For For For 4 Elect LEE Joon Ho Mgmt For For For 5 Elect HWANG In Joon Mgmt For For For 6 Election of Independent Director: YOON Jae Seung Mgmt For For For 7 Election of Audit Committee Member: YOON Jae Seung Mgmt For For For 8 Directors' Fees Mgmt For For For NIKE, Inc. Ticker Security ID: Meeting Date Meeting Status NKE CUSIP 654106103 09/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jill Conway Mgmt For For For Elect Alan Graf, Jr. Mgmt For For For Elect John Lechleiter Mgmt For For For Elect Phyllis Wise Mgmt For For For 2 Amendment to the Executive Performance Sharing Plan Mgmt For For For 3 Amendment to the 1990 Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Nokia Oyj Ticker Security ID: Meeting Date Meeting Status NOK1V CINS X61873133 05/03/2011 Voted Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Ratification of Board and Management Acts Mgmt For For For 11 Directors' Fees Mgmt For Against Against 12 Board Size Mgmt For For For 13 Election of Directors Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Stock Option Program 2011 Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A NuVasive, Inc. Ticker Security ID: Meeting Date Meeting Status NUVA CUSIP 670704105 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hunt Mgmt For For For Elect Richard Treharne Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For For For Odontoprev SA Ticker Security ID: Meeting Date Meeting Status ODPV3 CINS P7344M104 04/15/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Remuneration Policy Mgmt For For For 7 Election of Supervisory Council Mgmt For For For Old Republic International Corporation Ticker Security ID: Meeting Date Meeting Status ORI CUSIP 680223104 05/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Hellauer Mgmt For For For Elect Arnold Steiner Mgmt For For For Elect Fredricka Taubitz Mgmt For For For Elect Aldo Zucaro Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Mark Hurd Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Executive Bonus Plan Mgmt For Against Against 3 Amendment to the 2000 Long-Term Equity Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Paddy Power plc Ticker Security ID: Meeting Date Meeting Status PWL CINS G68673105 05/17/2011 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect William Reeve Mgmt For For For 4 Elect Brody Sweeney Mgmt For For For 5 Elect Breon Corcoran Mgmt For For For 6 Elect Stewart Kenny Mgmt For For For 7 Elect David Power Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Reissue Treasury Shares Mgmt For For For 13 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Pantaloon Retail (India) Ltd. Ticker Security ID: Meeting Date Meeting Status PANTALOONR CINS Y6722V140 11/03/2010 Voted Meeting Type Country of Trade Court India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Transfer of Brand to Wholly-owned Subsidiary Mgmt For For For Pantaloon Retail (India) Ltd. Ticker Security ID: Meeting Date Meeting Status PANTALOONR CINS Y6722V157 11/03/2010 Voted Meeting Type Country of Trade Court India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Transfer of Brand to Wholly-owned Subsidiary Mgmt For For For Pantaloon Retail (India) Ltd. Ticker Security ID: Meeting Date Meeting Status PANTALOONR CINS Y6722V140 11/03/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Re-elect Bala Deshpande Mgmt For For For 4 Re-elect Vijay Chopra Mgmt For For For 5 Re-elect Rakesh Biyani Mgmt For For For 6 Re-elect Gopikishan Biyani Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Elect Kailash Bhatia Mgmt For For For 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A Pantaloon Retail (India) Ltd. Ticker Security ID: Meeting Date Meeting Status PANTALOONR CINS Y6722V157 11/03/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Re-elect Bala Deshpande Mgmt For For For 4 Re-elect Vijay Chopra Mgmt For For For 5 Re-elect Rakesh Biyani Mgmt For For For 6 Re-elect Gopikishan Biyani Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Elect Kailash Bhatia Mgmt For For For 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Meeting Note N/A N/A N/A N/A Paychex, Inc. Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP 704326107 10/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect B. Thomas Golisano Mgmt For For For 2 Elect David Flaschen Mgmt For For For 3 Elect Grant Inman Mgmt For For For 4 Elect Pamela Joseph Mgmt For For For 5 Elect Joseph Tucci Mgmt For For For 6 Elect Joseph Velli Mgmt For For For 7 Amendment to the 2002 Stock Incentive Plan Mgmt For For For 8 Ratification of Auditor Mgmt For For For Prudential plc Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 05/19/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Howard Davies Mgmt For For For 5 Elect John Foley Mgmt For For For 6 Elect Paul Manduca Mgmt For For For 7 Elect Michael Wells Mgmt For For For 8 Elect Keki Dadiseth Mgmt For For For 9 Elect Rob Devey Mgmt For For For 10 Elect Michael Garrett Mgmt For For For 11 Elect Ann Godbehere Mgmt For For For 12 Elect Bridget Macaskill Mgmt For For For 13 Elect Harvey McGrath Mgmt For Against Against 14 Elect Michael McLintock Mgmt For For For 15 Elect Nic Nicandrou Mgmt For For For 16 Elect Kathleen O'Donovan Mgmt For For For 17 Elect Barry Stowe Mgmt For For For 18 Elect Tidjane Thiam Mgmt For For For 19 Elect Lord Andrew Turnbull Mgmt For For For 20 Appointment of Auditor Mgmt For For For 21 Authority to Set Auditor's Fees Mgmt For For For 22 Authorisation of Political Donations Mgmt For For For 23 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 24 Authority to Issue Repurchased Shares Mgmt For For For 25 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 26 Authority to Repurchase Shares Mgmt For For For 27 Authority to Set General Notice Period at 14 Days Mgmt For For For 28 Amendment to International SAYE Scheme Mgmt For For For 29 Amendment to Irish SAYE Scheme Mgmt For For For PT AKR Corporindo Terbuka Ticker Security ID: Meeting Date Meeting Status AKRA CINS Y71161163 01/26/2011 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Property Sale Mgmt For For For 3 Election of Commissioners Mgmt For For For PT AKR Corporindo Terbuka Ticker Security ID: Meeting Date Meeting Status AKRA CINS Y71161163 05/10/2011 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Modification of Management Stock Option Program (MSOP) Mgmt For Abstain Against PT AKR Corporindo Terbuka Ticker Security ID: Meeting Date Meeting Status AKRA CINS Y71161163 05/10/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Francisco Ros Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-term Incentive Plan Mgmt For Against For 3 Amendment to the 2001 Employee Stock Purchase Plan Mgmt For For Against 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For Quanta Computer Inc. Ticker Security ID: Meeting Date Meeting Status CINS Y7174J106 06/24/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Procedural Rules: Acquisition and Disposal of Assets Mgmt For For For 7 Extraordinary motions Mgmt For Abstain Against Quantum Corporation Ticker Security ID: Meeting Date Meeting Status QTM CUSIP 747906204 08/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Auvil III Mgmt For For For Elect Richard Belluzzo Mgmt For For For Elect Michael Brown Mgmt For For For Elect Thomas Buchsbaum Mgmt For For For Elect Edward Esber, Jr. Mgmt For For For Elect Elizabeth Fetter Mgmt For For For Elect Joseph Marengi Mgmt For For For Elect Dennis Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 08/24/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Resona Holdings Inc Ticker Security ID: Meeting Date Meeting Status CINS J6448E106 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Eiji Hosoya Mgmt For For For 4 Elect Seiji Higaki Mgmt For For For 5 Elect Kazuhiro Higashi Mgmt For For For 6 Elect Kaoru Isono Mgmt For For For 7 Elect Kunio Kojima Mgmt For For For 8 Elect Hideo Iida Mgmt For For For 9 Elect Tsutomu Okuda Mgmt For For For 10 Elect Shuhsai Nagai Mgmt For For For 11 Elect Emi Ohsono Mgmt For For For 12 Elect Toshio Arima Mgmt For For For Richter Gedeon Vegyeszeti Gyar Rt. Ticker Security ID: Meeting Date Meeting Status RICHTER CINS X3124R133 04/27/2011 Voted Meeting Type Country of Trade Annual Hungary Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve Use of Computerized Machine Mgmt For For For 5 Authorize Company to Record Meeting Mgmt For For For 6 Election of Presiding Chairman Mgmt For For For 7 Presentation of Auditor's Report Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Capital Reserve Mgmt For For For 10 Accounts and Reports Mgmt For For For 11 Accounts and Reports (Consolidated) Mgmt For For For 12 Corporate Governance Report Mgmt For For For 13 Amendments to Statutes: Shareholder Rights Mgmt For For For 14 Amendments to Statutes: Exclusive Competence of General Meeting Mgmt For For For 15 Amendments to Statutes: Delisting of Shares Mgmt For For For 16 Amendments to Statutes: Voting Procedures Mgmt For For For 17 Adoption of Amended Statutes Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Elect William de Gelsey Mgmt For For For 20 Elect Erik Bogsch Mgmt For For For 21 Elect Laszlo Kovacs Mgmt For For For 22 Elect Tamas Meszaros Mgmt For For For 23 Elect Gabor Perjes Mgmt For For For 24 Elect Szilveszter E. Vizi Mgmt For For For 25 Elect GergelyHorvath Mgmt For For For 26 Supervisory Board Fees Mgmt For For For 27 Shareholder Proposal Regarding Annual Bonus for Board of Directors ShrHoldr For For For 28 Supervisory Board Fees Mgmt For For For 29 Appointment of Auditor Mgmt For For For 30 Authority to Set Auditor's Fees Mgmt For For For Robert Half International Inc. Ticker Security ID: Meeting Date Meeting Status RHI CUSIP 770323103 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Berwick, Jr. Mgmt For For For Elect Edward Gibbons Mgmt For For For Elect Harold Messmer, Jr. Mgmt For For For Elect Barbara Novogradac Mgmt For For For Elect Robert Pace Mgmt For For For Elect Fredrick Richman Mgmt For For For Elect M. Keith Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Incentive Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Rovi Corporation Ticker Security ID: Meeting Date Meeting Status ROVI CUSIP 779376102 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Amoroso Mgmt For For For Elect Alan Earhart Mgmt For For For Elect Andrew Ludwick Mgmt For For For Elect James Meyer Mgmt For For For Elect James O'Shaughnessy Mgmt For For For Elect Ruthann Quindlen Mgmt For For For 2 Amendment to the 2008 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Samsung Engineering Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y7472L100 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Elect SOHN Byung Bok Mgmt For For For 3 Elect KIM Byung Mook Mgmt For For For 4 Elect KIM Sang Hoon Mgmt For For For 5 Election of Audit Committee Member: SHIN Wan Sun Mgmt For For For 6 Directors' Fees Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A Sands China Limited Ticker Security ID: Meeting Date Meeting Status CINS G7800X107 06/07/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Michael A. Leven Mgmt For For For 5 Elect Toh Hup Hock Mgmt For For For 6 Elect Jeffrey H. Schwartz Mgmt For For For 7 Elect David M. Turnbull Mgmt For For For 8 Elect Iain F. Bruce Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Issue Repurchased Shares Mgmt For Against Against Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Philippe Camus Mgmt For For For 2 Elect Peter Currie Mgmt For For For 3 Elect Andrew Gould Mgmt For For For 4 Elect Tony Isaac Mgmt For For For 5 Elect K.V. Kamath Mgmt For For For 6 Elect Nikolay Kudryavtsev Mgmt For For For 7 Elect Adrian Lajous Mgmt For For For 8 Elect Michael Marks Mgmt For For For 9 Elect Elizabeth Moler Mgmt For For For 10 Elect Leo Reif Mgmt For For For 11 Elect Tore Sandvold Mgmt For For For 12 Elect Henri Seydoux Mgmt For For For 13 Elect Paal Kibsgaard Mgmt For For For 14 Elect Lubna Olayan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against 17 Increase of Authorized Common Stock Mgmt For For For 18 Amendements to Articles Mgmt For For For 19 Approval of Financial Statements and Dividends Mgmt For For For 20 Ratification of Auditor Mgmt For For For Scottish and Southern Energy plc Ticker Security ID: Meeting Date Meeting Status SSE CINS G7885V109 07/22/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Nick Baldwin Mgmt For For For 5 Elect Richard Gillingwater Mgmt For For For 6 Elect Alistair Phillips-Davies Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 13 Adoption of New Articles Mgmt For For For 14 Scrip Dividend Mgmt For For For SGS Societe Generale de Surveillance SA Ticker Security ID: Meeting Date Meeting Status SGSN CINS H7484G106 03/15/2011 Voted Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Remuneration Report Mgmt For For For 5 Ratification of Board Management Acts Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect John Elkann Mgmt For For For 8 Elect Cornelius Grupp Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Increase in Authorized Capital Mgmt For Against Against 11 Non-Voting Meeting Note N/A N/A N/A N/A Shinhan Financial Group Co., Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y7749X101 03/23/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Directors' Fees Mgmt For Abstain Against 4 Elect HAN Dong Woo Mgmt For For For 5 Elect SEO Jin Won Mgmt For For For 6 Elect KWON Tae Eun Mgmt For For For 7 Elect KIM Ki Young Mgmt For For For 8 Elect KIM Suk Won Mgmt For For For 9 Elect NAM Koong Hoon Mgmt For For For 10 Elect YOO Jae Geun Mgmt For For For 11 Elect YOON Gye Sub Mgmt For For For 12 Elect LEE Jung Il Mgmt For For For 13 Elect HWANG Sun Tae Mgmt For For For 14 Elect HIRAKAWA Haruki Mgmt For For For 15 Elect Philippe Aguignier Mgmt For For For 16 Elect KWON Tae Eun Mgmt For For For 17 Elect KIM Suk Won Mgmt For For For 18 Elect YOON Gye Sub Mgmt For For For 19 Elect HWANG Sun Tae Mgmt For For For Siliconware Precision Industries Ticker Security ID: Meeting Date Meeting Status CINS Y7934R109 06/22/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Amendments to Procedural Rules: Election of Directors and Supervisors Mgmt For For For 9 Amendments to Procedural Rules: Endorsements/Guarantees Mgmt For For For 10 Elect Bough Lin Mgmt For For For 11 Elect Chi-Wen Tsai Mgmt For For For 12 Elect Wen-Lung Lin Mgmt For For For 13 Elect Yen-Chun Chang Mgmt For For For 14 Elect Wen-Jung Lin Mgmt For For For 15 Elect Cheng-Chich Huang Mgmt For For For 16 Elect Ing-Dar Liu Mgmt For For For 17 Elect Jing-Shan Aur Mgmt For For For 18 Elect Hsiao-Yu Lo Mgmt For For For 19 Elect Wen-Lung Cheng (Supervisor) Mgmt For For For 20 Elect Wen-Ching Lin (Supervisor) Mgmt For For For 21 Elect Yu-Hu Liu (Supervisor) Mgmt For For For 22 Non-Compete Restrictions for Directors Mgmt For Abstain Against 23 Extraordinary motions Mgmt For Abstain Against SJM Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8076V106 04/29/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect SO Shu Fai Mgmt For For For 6 Elect Rui Jose da Cunha Mgmt For For For 7 Elect Angela LEONG On Kei Mgmt For For For 8 Elect CHENG Yu Tung Mgmt For For For 9 Elect Timothy FOK Tsun Ting Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditors and Authority to Set Fees Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For Societe Generale Ticker Security ID: Meeting Date Meeting Status GLE CINS F43638141 05/24/2011 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Elect Frederic Oudea Mgmt For For For 9 Elect Anthony Wyand Mgmt For For For 10 Elect Jean-Martin Folz Mgmt For For For 11 Elect Kyra Hazou Mgmt For For For 12 Elect Ana Maria Llopis Rivas Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For Softbank Corporation Ticker Security ID: Meeting Date Meeting Status CINS J75963108 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Masayoshi Son Mgmt For For For 5 Elect Ken Miyauchi Mgmt For For For 6 Elect Kazuhiko Kasai Mgmt For For For 7 Elect Masahiro Inoue Mgmt For For For 8 Elect Ronald Fisher Mgmt For For For 9 Elect Yun Mah Mgmt For For For 10 Elect Tadashi Yanai Mgmt For For For 11 Elect Mark Schwartz Mgmt For For For 12 Elect Sunil Bharti Mittal Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Devenuti Mgmt For For For 2 Elect Thomas Garrett III Mgmt For For For 3 Elect Wendy Yarno Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Amendment to the 2007 Stock Incentive Plan Mgmt For Against Against 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Abstain For Against 8 Ratification of Auditor Mgmt For For For Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Richard Sergel Mgmt For For For 11 Elect Ronald Skates Mgmt For For For 12 Elect Gregory Summe Mgmt For For For 13 Elect Robert Weissman Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 2011 Senior Executive Annual Incentive Plan Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Stewart Information Services Corporation Ticker Security ID: Meeting Date Meeting Status STC CUSIP 860372101 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Catherine Allen Mgmt For For For Elect Robert Clarke Mgmt For For For Elect E. Douglas Hodo Mgmt For For For Elect Laurie Moore Mgmt For For For Elect W. Arthur Porter Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Roch Doliveux Mgmt For For For Elect Louis Francesconi Mgmt For For For Elect Allan Golston Mgmt For For For Elect Howard Lance Mgmt For For For Elect Stephen MacMillan Mgmt For For For Elect William Parfet Mgmt For For For Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Long-Term Incentive Plan Mgmt For Against Against 4 2011 Performance Incentive Award Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 7 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Synovus Financial Corp. Ticker Security ID: Meeting Date Meeting Status SNV CUSIP 87161C105 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Catherine Allen Mgmt For For For 2 Elect Richard Anthony Mgmt For For For 3 Elect James Blanchard Mgmt For For For 4 Elect Richard Bradley Mgmt For For For 5 Elect Frank Brumley Mgmt For For For 6 Elect Elizabeth Camp Mgmt For For For 7 Elect T. Michael Goodrich Mgmt For For For 8 Elect V. Nathaniel Hansford Mgmt For For For 9 Elect Mason Lampton Mgmt For For For 10 Elect H. Lynn Page Mgmt For For For 11 Elect Joseph Prochaska, Jr. Mgmt For For For 12 Elect J. Neal Purcell Mgmt For For For 13 Elect Kessel Stelling, Jr. Mgmt For For For 14 Elect Melvin Stith Mgmt For For For 15 Elect Philip Tomlinson Mgmt For For For 16 Elect James Yancey Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Ratification of 2010 Tax Benefits Preservation Plan Mgmt For For For 19 2011 Employee Stock Purchase Plan Mgmt For For For 20 2011 Director Stock Purchase Plan Mgmt For For For 21 Ratification of Auditor Mgmt For For For 22 Are you the beneficial owner, in all capacities, of more than 1,139,063 shares of Synovus common stock? If you answered No to question 7A, do not answer question 7B or 7C your shares represented by the proxy are entitled to ten votes per share Mgmt N/A N/A N/A 23 If your answer to question 7A was Yes, have you acquired more than 1,139,063 shares of Synovus common stock since February 17, 2007 (including shares received as a stock dividend)? If you answered No, to question 7B, do not answer question 7C. Shares represented by the proxy are entitled to ten votes per share Mgmt N/A N/A N/A Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roxanne Austin Mgmt For For For 2 Elect Calvin Darden Mgmt For For For 3 Elect Mary Dillon Mgmt For For For 4 Elect James Johnson Mgmt For For For 5 Elect Mary Minnick Mgmt For For For 6 Elect Anne Mulcahy Mgmt For For For 7 Elect Derica Rice Mgmt For For For 8 Elect Stephen Sanger Mgmt For For For 9 Elect Gregg Steinhafel Mgmt For For For 10 Elect John Stumpf Mgmt For For For 11 Elect Solomon Trujillo Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2011 Long-Term Incentive Plan Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Shareholder Proposal Regarding Compensation Benchmarking ShrHoldr Against Against For 17 Shareholder Proposal Regarding Report on Electronic Waste ShrHoldr Against Against For Telephone & Data Systems, Inc. Ticker Security ID: Meeting Date Meeting Status TDS CUSIP 879433100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clarence Davis Mgmt For For For Elect Christopher O'Leary Mgmt For Withhold Against Elect Gary Sugarman Mgmt For For For Elect Herbert Wander Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect Daniel Carp Mgmt For For For 3 Elect Carrie Cox Mgmt For For For 4 Elect Stephen MacMillan Mgmt For For For 5 Elect Pamela Patsley Mgmt For For For 6 Elect Robert Sanchez Mgmt For For For 7 Elect Wayne Sanders Mgmt For For For 8 Elect Ruth Simmons Mgmt For For For 9 Elect Richard Templeton Mgmt For For For 10 Elect Christine Whitman Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 13 Ratification of Auditor Mgmt For For For The Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruth Bruch Mgmt For For For 2 Elect Nicholas Donofrio Mgmt For For For 3 Elect Gerald Hassell Mgmt For For For 4 Elect Edmund Kelly Mgmt For For For 5 Elect Robert Kelly Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Michael Kowalski Mgmt For For For 8 Elect John Luke, Jr. Mgmt For For For 9 Elect Mark Nordenberg Mgmt For For For 10 Elect Catherine Rein Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Samuel Scott III Mgmt For For For 13 Elect John Surma Mgmt For For For 14 Elect Wesley von Schack Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 Amendment to the Long-Term Incentive Plan Mgmt For For For 18 Amendment to the Executive Incentive Compensation Plan Mgmt For Against Against 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Francis Blake Mgmt For For For 3 Elect Ari Bousbib Mgmt For For For 4 Elect Gregory Brenneman Mgmt For For For 5 Elect J. Frank Brown Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Elect Ronald Sargent Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 Restoration of Written Consent Mgmt For For For 15 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ShrHoldr Against For Against 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 17 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Against Against For The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP 254687106 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For Against Against 2 Elect John Bryson Mgmt For Against Against 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For For For 7 Elect Fred Langhammer Mgmt For Against Against 8 Elect Aylwin Lewis Mgmt For Against Against 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For Against Against 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2011 Stock Incentive Plan Mgmt For Against Against 16 Advisory Vote on Executive Compensation Mgmt For Against Against 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 18 Shareholder Proposal Regarding One Test Performance Assessment ShrHoldr Against Against For Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2011 Stock Incentive Plan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect William Barr Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Dopfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Fred Hassan Mgmt For For For 10 Elect Michael Miles Mgmt For For For 11 Elect Kenneth Novack Mgmt For For For 12 Elect Paul Wachter Mgmt For For For 13 Elect Deborah Wright Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 17 Elimination of Absolute Majority Voting Requirement Mgmt For For For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Tractor Supply Company Ticker Security ID: Meeting Date Meeting Status TSCO CUSIP 892356106 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Wright Mgmt For For For Elect Johnston Adams Mgmt For For For Elect William Bass Mgmt For For For Elect Peter Bewley Mgmt For For For Elect Jack Bingleman Mgmt For For For Elect Richard Frost Mgmt For For For Elect Cynthia Jamison Mgmt For For For Elect George MacKenzie Mgmt For For For Elect Edna Morris Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP 896239100 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Mark Peek Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Turkiye Garanti Bankasi A.S. Ticker Security ID: Meeting Date Meeting Status GARAN CINS M4752S106 03/31/2011 Take No Action Meeting Type Country of Trade Special Turkey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Opening; Election of Presiding Chairman Mgmt For TNA N/A 3 Minutes Mgmt For TNA N/A 4 Reports Mgmt For TNA N/A 5 Accounts Mgmt For TNA N/A 6 Amendments to Articles Mgmt For TNA N/A 7 Ratification of Board and Statutory Auditors' Acts Mgmt For TNA N/A 8 Directors and Statutory Auditors' Fees Mgmt For TNA N/A 9 Charitable Donations Mgmt For TNA N/A 10 Related Party Transactions Mgmt For TNA N/A 11 Non-Voting Meeting Note N/A N/A TNA N/A tw telecom inc. Ticker Security ID: Meeting Date Meeting Status TWTC CUSIP 87311L104 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Attorri Mgmt For For For Elect Spencer Hays Mgmt For For For Elect Larissa Herda Mgmt For For For Elect Kevin Mooney Mgmt For For For Elect Kirby Pickle Mgmt For For For Elect Roscoe Young II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP 907818108 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Richards Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect Jose Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Actions adversely affecting preferred stock Mgmt For For For 17 Removal of directors Mgmt For For For 18 Changing the authorized amount of capital stock. Mgmt For For For 19 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For United Continental Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status UAL CUSIP 910047109 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kirbyjon Caldwell Mgmt For For For Elect Carolyn Corvi Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Jane Garvey Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Oscar Munoz Mgmt For For For Elect James O'Connor Mgmt For For For Elect Laurence Simmons Mgmt For For For Elect Jeffery Smisek Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For Elect Charles Yamarone Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status U11 CINS V96194127 04/29/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Fees to WEE Cho Yaw Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Elect WEE Ee Cheong Mgmt For For For 7 Elect Franklin Lavin Mgmt For For For 8 Elect Willie CHENG Jue Hiang Mgmt For For For 9 Elect TAN Lip-Bu Mgmt For For For 10 Elect WEE Cho Yaw Mgmt For For For 11 Elect NGIAM Tong Dow Mgmt For For For 12 Elect CHAM Tao Soon Mgmt For For For 13 Elect Reggie Thein Mgmt For For For 14 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Issue Shares under UOB Scrip Dividend Scheme Mgmt For For For 19 Authority to Issue Preferred Shares Mgmt For Against Against 20 Non-Voting Agenda Item N/A N/A N/A N/A United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status U11 CINS V96194127 04/29/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Michael Burns Mgmt For For For 3 Elect D. Scott Davis Mgmt For For For 4 Elect Stuart Eizenstat Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect William Johnson Mgmt For For For 7 Elect Ann Livermore Mgmt For For For 8 Elect Rudy Markham Mgmt For For For 9 Elect Clark Randt, Jr. Mgmt For For For 10 Elect John Thompson Mgmt For For For 11 Elect Carol Tome Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For For For United States Cellular Corporation Ticker Security ID: Meeting Date Meeting Status USM CUSIP 911684108 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Samuel Crowley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against United Stationers Inc. Ticker Security ID: Meeting Date Meeting Status USTR CUSIP 913004107 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Aiken, Jr. Mgmt For For For Elect Jean Blackwell Mgmt For For For Elect P. Phipps Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Incentive Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against US Airways Group, Inc. Ticker Security ID: Meeting Date Meeting Status LCC CUSIP 90341W108 06/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bruce Lakefield Mgmt For For For 2 Elect W. Douglas Parker Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 2011 Incentive Award Plan Mgmt For Against Against 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Virgin Media Inc. Ticker Security ID: Meeting Date Meeting Status VMED CUSIP 92769L101 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Chiddix Mgmt For For For Elect William Huff Mgmt For For For Elect James Mooney Mgmt For For For Elect John Rigsby Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status VOD CINS G93882135 07/27/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John R. H. Bond Mgmt For For For 3 Elect John Buchanan Mgmt For For For 4 Elect Vittorio Colao Mgmt For For For 5 Elect MichelCombes Mgmt For For For 6 Elect Andy Halford Mgmt For For For 7 Elect Steve Pusey Mgmt For For For 8 Elect Alan Jebson Mgmt For For For 9 Elect Samuel Jonah Mgmt For For For 10 Elect Nick Land Mgmt For For For 11 Elect Anne Lauvergeon Mgmt For For For 12 Elect Luc Vandevelde Mgmt For For For 13 Elect Anthony Watson Mgmt For For For 14 Elect Philip Yea Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Directors' Remuneration Report Mgmt For For For 17 Appointment of Auditor Mgmt For For For 18 Authority to Set Auditor's Fees Mgmt For For For 19 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 24 Share Incentive Plan Renewal Mgmt For For For Volcano Corporation Ticker Security ID: Meeting Date Meeting Status VOLC CUSIP 928645100 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Coyle Mgmt For For For Elect Roy Tanaka Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Equity Compensation Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Vtech Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G9400S108 07/30/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect PANG King Fai Mgmt For For For 5 Elect William FUNG Kwok Lun Mgmt For For For 6 Elect Michael TIEN Puk Sun Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/out Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against 12 Non-Voting Meeting Note N/A N/A N/A N/A W.W. Grainger, Inc. Ticker Security ID: Meeting Date Meeting Status GWW CUSIP 384802104 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Anderson Mgmt For For For Elect Wilbur Gantz Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect William Hall Mgmt For For For Elect Stuart Levenick Mgmt For For For Elect John McCarter, Jr. Mgmt For For For Elect Neil Novich Mgmt For For For Elect Michael Roberts Mgmt For For For Elect Gary Rogers Mgmt For For For Elect James Ryan Mgmt For For For Elect E. Scott Santi Mgmt For For For Elect James Slavik Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Watsco, Inc. Ticker Security ID: Meeting Date Meeting Status WSO CUSIP 942622200 05/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Fedrizzi Mgmt For For For 2 Amendment to the 1996 Qualified Employee Stock Purchase Plan Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For For For 2 Elect John Chen Mgmt For For For 3 Elect Lloyd Dean Mgmt For For For 4 Elect Susan Engel Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Donald James Mgmt For For For 7 Elect Mackey McDonald Mgmt For For For 8 Elect Cynthia Milligan Mgmt For For For 9 Elect Nicholas Moore Mgmt For For For 10 Elect Philip Quigley Mgmt For For For 11 Elect Judith Runstad Mgmt For For For 12 Elect Stephen Sanger Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Susan Swenson Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 19 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 21 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For 22 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Wistron Ticker Security ID: Meeting Date Meeting Status CINS Y96738102 06/22/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Authority to Increase Paid-in Capital Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Issue Common Stock and Global Depository Receipts Mgmt For For For 11 Extraordinary Motions Mgmt For Abstain Against 12 Adjournment Mgmt For For For WooriFinance Holdings Co.,Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y9695X119 03/25/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Election of Executive Director: LEE Pal Seung Mgmt For For For 3 Elect BANG Min Joon Mgmt For For For 4 Elect SHIN Hee Taek Mgmt For For For 5 Elect LEE Doo Hee Mgmt For For For 6 Elect LEE Heon Mgmt For For For 7 Elect LEE Yong Man Mgmt For For For 8 Elect KIM Kwang Eui Mgmt For For For 9 Elect PARK Jee Hwan Mgmt For For For 10 Election of Representative Director: LEE Pal Seung Mgmt For For For 11 Elect SHIN Hee Taek Mgmt For For For 12 Elect LEE Doo Hee Mgmt For For For 13 Elect LEE Hun Mgmt For For For 14 Elect LEE Yong Mahn Mgmt For For For 15 Elect KIM Gwang Eui Mgmt For For For 16 Directors' Fees Mgmt For For For Xilinx, Inc. Ticker Security ID: Meeting Date Meeting Status XLNX CUSIP 983919101 08/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Philip Gianos Mgmt For For For 2 Elect Moshe Gavrielov Mgmt For For For 3 Elect John Doyle Mgmt For For For 4 Elect Jerald Fishman Mgmt For For For 5 Elect William Howard, Jr. Mgmt For For For 6 Elect J. Michael Patterson Mgmt For For For 7 Elect Albert Pimentel Mgmt For For For 8 Elect Marshall Turner Mgmt For For For 9 Elect Elizabeth Vanderslice Mgmt For For For 10 Amendment to the Employee Qualified Stock Purchase Plan Mgmt For For For 11 Amendment to the 2007 Equity Incentive Plan Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For XL Axiata Terbuka Ticker Security ID: Meeting Date Meeting Status EXCL CINS Y7125N107 04/14/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Election of Directors and Commissioners Mgmt For For For 5 Directors and Commissioners' Fees Mgmt For Abstain Against XL Axiata Terbuka Ticker Security ID: Meeting Date Meeting Status EXCL CINS Y7125N107 04/14/2011 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/o Preemptive Rights Mgmt For Abstain Against 2 Modification of Nominating and Remuneration Committee Mgmt For For For Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For Against Against 2 Elect Roy Bostock Mgmt For Against Against 3 Elect Patti Hart Mgmt For For For 4 Elect Susan James Mgmt For For For 5 Elect Vyomesh Joshi Mgmt For For For 6 Elect David Kenny Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Human Rights in China ShrHoldr Against Against For Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP 988498101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Dorman Mgmt For For For 2 Elect Massimo Ferragamo Mgmt For For For 3 Elect J. David Grissom Mgmt For For For 4 Elect Bonnie Hill Mgmt For For For 5 Elect Robert Holland, Jr. Mgmt For For For 6 Elect Kenneth Langone Mgmt For For For 7 Elect Jonathan Linen Mgmt For For For 8 Elect Thomas Nelson Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Thomas Ryan Mgmt For For For 11 Elect Jing-Shyh Su Mgmt For For For 12 Elect Robert Walter Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Right to Call a Special Meeting Mgmt For For For Zions Bancorporation Ticker Security ID: Meeting Date Meeting Status ZION CUSIP 989701107 05/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jerry Atkin Mgmt For For For 2 Elect Roger Porter Mgmt For For For 3 Elect Stephen Quinn Mgmt For For For 4 Elect L. E. Simmons Mgmt For For For 5 Elect Shelley Thomas Williams Mgmt For For For 6 Elect Steven Wheelwright Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHoldr Against Against For Zoll Medical Corporation Ticker Security ID: Meeting Date Meeting Status ZOLL CUSIP 989922109 02/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Judith Pelham Mgmt For For For Elect Benson Smith Mgmt For For For Elect John Wallace Mgmt For For For 2 Amendment to the 2001 Stock Incentive Plan Mgmt For For For 3 Amendment to the 2006 Non-Employee Director Stock Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 6 Ratification of Auditor Mgmt For For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE NEW ECONOMY FUND (Registrant) By /s/ Paul F. Roye Paul F. Roye, Executive Vice President and Principal Executive Officer Date: August 26, 2011
